829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin J. MILES, Plaintiff-Appellant,v.Arnold HOPKINS, Commissioner, Dennis Dusing, Defendant-Appellees.
Nos. 87-6089, 87-6519
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1987.Decided September 8, 1987.

Kelvin J. Miles, appellant pro se.
J. Joseph Curran, Jr., Attorney General, Mark Disbrow McCurdy, Assistant Attorney General, for appellees.
Before DONALD RUSSELL, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that these appeals from its denial of relief under 42 U.S.C. Sec. 1983 are without merit.  We find no abuse of discretion in the district court's refusal to reconsider its judgment or in its denial of injunctive relief and leave to file a supplemental complaint after entry of judgment.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appellant's request for production and motions for injunctive relief, and affirm the judgments below on the reasoning of the district court.  Miles v. Hopkins, C/A No. 86-609-S (D. Md., Dec. 5, 1986; Jan. 13, 1987).*


2
AFFIRMED.



*
 On appeal, Miles contends that he has been denied access to the courts in violation of Bounds v. Smith, 430 U.S. 817 (1977).  As this claim was not before the district court it is not properly before us on this appeal